DETAILED ACTION
Claims 1-11 are currently pending in this application. Claims 10 and 11 have been withdrawn pursuant to a requirement of restriction/election, accordingly claims 1-9 are considered in this Office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to the apparatus, classified in 134/99.1.
II. Claims 10-11, drawn to the method, classified in 134/42.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case the process as claimed can be practiced by another and materially different apparatus which does not require a controller and/or a supplement unit. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: Separate status in the art, a different field of search, separate classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Michael Garvey on April 13, 2020, a provisional election was made without traverse to prosecute the invention of Group I, s 1-9. Affirmation of this election must be made by applicant in replying to this Office action. Claims 10-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
The title of the invention is objected to because the title is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5-6, 8-9 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 5-6, 8-9 recite “the control unit controls the drain unit and the supplement unit to perform the liquid exchange processing of the first processing liquid in the first reservoir in parallel with the liquid exchange processing of the second processing liquid in the second reservoir”, while claim 1 recites “a drain unit configured to drain the processing liquid in the reservoir; a supplement unit configured to supplement the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US 2016/0225683 A1), hereinafter Sato.
Regarding claim 1, Sato discloses a substrate processing apparatus (1, e.g. Fig. 1) comprising a substrate processing unit (e.g. etching device 26, e.g. Fig. 2) configured to process a substrate with a processing liquid (phosphoric acid, para 48); a reservoir (processing liquid storage unit 38) configured to store the processing liquid (para 51); a processing liquid supply unit (processing liquid circulation unit 40) configured to supply the processing liquid from the reservoir to the substrate processing unit (e.g. Fig. 2, 
Sato discloses that the controller is configured to perform a process job (e.g. Fig. 4) by controlling the processing liquid supply unit to supply the processing liquid to the substrate processing unit (processing liquid circulation unit to circulate the processing liquid, para 27), and to process the substrate with the processing liquid (para 72). Sato further discloses that the controller is configured to control to the processing liquid discharge unit to discharge the circulated processing liquid and the processing liquid supply unit to newly supply the processing liquid (para 27), and perform a liquid exchange processing step by controlling the drain unit to drain the processing liquid in the reservoir and controlling the supplement unit to supplement the reservoir with a new processing liquid (drain/supply operation, e.g. Fig. 4, paras 63, 69), in parallel with the process job (e.g. during substrate liquid processing step, e.g. Fig. 4), when predetermined liquid exchange conditions are met during the performing of the process job (e.g. time lapsed after previous liquid exchange step equals to a predetermined timing, para 76).
Regarding claim 2, Sato discloses determining a degradation state of the processing liquid stored in the reservoir (by measuring concentration of silicon in line 49 
Regarding claim 3, Sato discloses determining that the adjustment step, including drain/supply sequence, is needed when the carry-out steps have been performed a predetermined number of times (para 78). Thus, the control unit disclosed by Sato is capable to perform the claimed function of determining that the processing liquid whose use in the process job has been ended satisfies the second condition.
Regarding claims 4 and 7, Sato discloses that the substrate processing unit performs a plurality of processing sequences (each includes carry-in step, processing step, carry-out step, para 78), and that during the performing of the process job (including the lastly performed processing step before it exceeds the predetermined number, para 78), when there is a trouble that the corresponding processing is not allowed to be performed (processing is terminated if the silicon concentration exceeds the predetermined concentration, para 77), the control unit determines that the processing liquid satisfies the second condition (drain/supply step is needed). Thus, the control unit disclosed by Sato is capable to perform the claimed function of determining .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5-6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2016/0225683 A1), hereinafter Sato and Webb et al. (US 8,257,781 B1), hereinafter Webb.
The reliance of Sato is set forth supra.
Regarding claims 5-6, 8-9, Sato discloses that the substrate processing unit processes the substrate with a first processing liquid (phosphoric acid) and a second 
Webb teaches a substrate processing apparatus (100, Fig. 1) comprising a substrate processing unit (104) configured to process a substrate (106) with a processing liquid; a reservoir (112) configured to store therein the processing liquid; a processing liquid supply unit (114) configured to supply the processing liquid in the reservoir to the substrate processing unit; a drain unit (120) configured to drain the processing liquid in the reservoir; a supplement unit (122) configured to supplement the reservoir with the processing liquid (col. 4 lines 9-21). Webb further teaches another substrate processing apparatus (800, Fig. 8) comprising a substrate processing unit (802), and separate first and second reservoirs (804, 806) configured to store different processing liquids (808, 809, col. 20 lines 37-43), and conduct a plurality of treatments sequentially or at the same time (col. 21 lines 2-8). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the device disclosed by Sato with the separate reservoirs for different processing liquids taught by Webb, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (C) Use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143). Having separate reservoirs for storing different processing liquids is known in the prior art, as taught by Webb. Modifying the substrate processing apparatus disclosed by Sato to have this capability would be recognized by one in the art as being an improvement, yielding the 
The control unit of Sato controls the drain unit and the supplement unit, and thus, in the system of Sato modified with the two separate reservoirs of Webb and capability of simultaneous utilization of the different processing liquids, the control unit of Sato is capable to perform the liquid exchange processing of the first processing liquid in the first reservoir in parallel with the liquid exchange processing of the second processing liquid in the second reservoir when a difference between an expected time of meeting the liquid exchange conditions of the first processing liquid and an expected time of meeting the liquid exchange conditions of the second processing liquid is within a predetermined period of time, as claimed.

Pertinent art
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure:
Kasahara (US 2013/0220478 A1) teaches a substrate processing apparatus (Fig. 1, paras 13, 14) comprising a substrate processing unit (21); a reservoir (storage tank 11) configured to store the processing liquid; a processing liquid supply unit (circulation pipeline 12) configured to supply the processing liquid in the reservoir to the substrate processing unit; a drain unit (drain line 19) configured to drain the processing liquid in the reservoir; a supplement unit (replenishment system 40) configured to supplement the reservoir with the processing liquid, and a control unit (100) configured to controlling the processing liquid supply unit to supply the processing liquid to the substrate 
Sundin (US 6,415,803 B1) teaches a substrate processing apparatus (Fig. 2) comprising a substrate processing unit (300) configured to process a substrate (210); reservoirs (224, 228) configured to store processing liquids; a drain unit (via 236) configured to drain the processing liquid in the reservoirs (Fig. 2), that the processing unit comprises a reservoir (312) for receiving fluids from the processing unit, in fluid communication with the reservoirs and having appropriate valving to selectively route fluid to the appropriate reservoir (col. 7 lines 55-67), and that when particulates increase to above a predetermined level, the chemical in reservoir are dumped, and fresh chemicals are added, that a portion of the chemicals may be dumped with a make-up amount of fresh chemicals added (col. 10 lines 52-65).
Adams (US 5,855,792 A) teaches a substrate processing apparatus (Fig. 1) comprising a substrate processing unit (10); a reservoir (tank 14) configured to store the 
Edwards (US 7,743,783 B2) teaches a substrate processing apparatus (Fig. 1) comprising a processing unit (tool 115); a reservoir (tank 103) configured to store the process fluid; a supply unit (recycle line 112) configured to supply the process fluid in the reservoir to the processing unit; a drain unit (121) configured to drain the process fluid; a supplement unit (1010) configured to supplement the reservoir with the process fluid; and a control unit (109, 111, 127) configured to operate in a bleed and feed mode (abstract) including periodically bleeding and refilling the reservoir during operation of the processing unit (col. 5 lines 45-58). 
Ravkin (US 6,851,436 B1) teaches a substrate processing apparatus (e.g. Fig. 2) comprising a processing unit (100); a reservoir (112) configured to store fluid; a supply unit (126) configured to supply the fluid in the reservoir to the processing unit; a drain unit (108) configured to drain the fluid; a supplement unit (118) configured to supplement the reservoir with the fluid, and that the apparatus is configured to monitor the fluid during a process job, and adjust chemical concentration as required during a 
Tanikawa (US 6,508,695 B2) teaches a substrate processing apparatus (Fig. 1) comprising a substrate processing unit (10); a reservoir (tank 59) configured to store water; a supply unit (32, 33, col. 5 lines 5-8) configured to supply the regenerated pure water in the reservoir to the substrate processing unit; a drain unit (45) configured to drain the water in the reservoir (Via V3); a supplement unit (65, col. 6 lines 57-63) configured to supplement the reservoir with fresh water, and that the communication is performed through the use of a computer capable of monitoring the operating conditions, and that regeneration apparatus 34 is connected to the processing unit and that the regeneration apparatus 34 is controlled according to the processing unit (col. 9 lines 1-10).
Ganster (US 2013/0260569 A1) teaches a substrate processing apparatus (Fig. 2) comprising a substrate processing unit (50) configured to process a substrate (W); reservoirs (tanks 10, 20) configured to store therein the processing liquid; processing liquid supply units (13, 22) configured to supply the processing liquid in the reservoirs to the substrate processing unit; a drain unit (51) configured to drain the processing liquid in the reservoir; a supplement unit (40) configured to supplement the reservoirs with the processing liquid; and a controller (60) configured to control components of the processing system (para 34). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. The examiner can normally be reached on M-F 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/IRINA GRAF/Examiner, Art Unit 1711